

116 S2889 IS: Save Our Stages Extension Act
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2889IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Mr. Cornyn (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Consolidated Appropriations Act, 2021 to address the timing for the use of funds with respect to grants made to shuttered venue operators.1.Short titleThis Act may be cited as the Save Our Stages Extension Act.2.Grants for shuttered venue operatorsSection 324(d) of title III of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by striking paragraph (1) and inserting the following:(1)Timing(A)Expenses incurredAmounts received under a grant under this section may be used for costs incurred during the period beginning on March 1, 2020, and ending on March 11, 2023.(B)ExpenditureAn eligible person or entity shall return to the Administrator any amounts received under a grant under this section that are not expended on or before April 15, 2023, with respect to costs incurred during the period described in subparagraph (A)..